ACCEPTED
                                                                                                                           03-15-00113-CV
                                                                                                                                   6234897
                                                                                                                THIRD COURT OF APPEALS
                                                                                                                           AUSTIN, TEXAS
                                                                                                                      7/27/2015 1:53:01 PM
                                                                                                                         JEFFREY D. KYLE
                                                                                                                                    CLERK




                                                                                                   RECEIVED IN
                                                                                              3rd COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
RANCE CRAFT                                                                                                    (512) 936-2872
ASSISTANT SOLICITOR GENERAL                                                                   7/27/2015 1:53:01 PM
                                                                                      RANCE.CRAFT@TEXASATTORNEYGENERAL.GOV
                                                                                                 JEFFREY D. KYLE
                                                                                                      Clerk
                                                       July 27, 2015

    VIA ELECTRONIC FILING

    Jeffrey D. Kyle, Clerk
    Third Court of Appeals
    209 West 14th Street, Room 101
    Austin, Texas 78701

             Re:      EMC Corp. v. Hegar
                      No. 03-15-00113-CV

    Dear Mr. Kyle:

           I will be on vacation November 2-16, 2015, and respectfully request that the above-
    referenced matter not be calendared for oral argument during those weeks.

                                                                    Sincerely,

                                                                    /s/ Rance Craft

                                                                    Rance Craft
                                                                    Texas Bar No. 24035655

                                                                    Lead Counsel for Appellees


    RLC/vlc
    cc:  Doug Sigel (via File&Serve Xpress)




  POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL: (512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                         An Equal Employment Opportunity Employer